Per Curiam.  Descent: Title by. The land in controversy was a new acquisition by Thomas V. Taylor, and upon his death it descended, first to his father and then to his mother, for life. Magness v. Arnold, 31 Ark., 103; Kelley’s heirs v. McGuire, 15 Ark, 555. The plaintiff, therefore, took nothing by the will of the father of Thomas V. The record shows that the plaintiff is a sister of Thomas V.; but the death of the mother is not shown. The proof, therefore, discloses no right of possession in the plaintiff and having shown no title, she is not in position to raise any of the questions argued by counsel. Reverse and remand.